DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention II, claims 11-17, in the reply filed on July 7th, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20110269024) in view of Nadimicherla (“Single crystalline flowerlike α-MoO3 nanorods and their application as anode material for lithium-ion batteries”) further in view of Garcia (“High rate and durable, binder free anode based on silicon loaded MoO3 nanoplatelets”).
Regarding Claim 11, Choi discloses a method of fabricating an anode material comprising the steps of:
Synthesizing MoO3 (anode active material is molybdenum-based material, [0021], molybdenum-based material is a molybdenum oxide, where the oxide can be MoO3, [0025], synthesis steps-[0031-0036]);
Mixing the MoO3 with a carbon binder (anode active material mixed with binder [0036], binder can be polytetrafluoroethylene meeting carbon binder limitation, [0039]);
And electrochemically lithiating MoO3 (molybdenum material is material capable of intercalation and deintercalation of lithium ion, [0021]);
Choi is silent to the MoO3 being in the α phase
Nadimicherla discloses an anode material for a lithium-ion battery that has α-MoO3, PTFE and acetylene black (2.3 preparation of characterization of LIBs, pg. 2). Nadimicherla teaches that MoO3 has three phases at ambient temperature, α-MoO3, β-MoO3, h-MoO3, and that the α-MoO3 is the only phase that is thermodynamically stable, and provides a crystal with a unique layer structure which can provides embedding locations and diffusing channels for ions such as Li+ ions (Introduction, pg. 1-2).
Therefore, it would be obvious to one of ordinary skill in the art using Choi’s disclosure with the teachings of Nadimicherla to have α-MoO3 as the MoO3 material. The use of α-MoO3 provides the expected benefits of a thermodynamically stable active material that provides embedding locations and diffusing channels for ions such as Li+ ions.
Choi is silent to the addition of Si nanoparticles to the MoO3.
Garcia discloses an anode made of α-MoO3 and silicon nanoparticles (pg. 1/2). Garcia teaches that MoO3 has a relatively low theoretical capacity, and that the addition of silicon to MoO3 increases the storage capacity of the anode (pg. 1).
Therefore, it would be obvious to one of ordinary skill in the art to modify the anode of Choi with the teachings of Garcia to add silicon nanoparticles to the α-MoO3 anode. This modification would yield the expected result of increased storage capacity of the anode.
Regarding Claim 12, Choi in view of Nadimercherla further in view of Garcia disclose the limitations as set forth above. 
Choi is silent to the use of hot wire chemical vapor deposition to synthesize the α-MoO3.
Garcia discloses that the α-MoO3 nanoplatelets can be made from hot-filament chemical vapor deposition, HFCVD, (Results, pg. 2). Garcia further teaches that the HFCVD MoO3 nanoplatelets have improved cyclability performance and heightened capacity at extreme current densities (pg. 8). 
Therefore, it would be obvious to one of ordinary skill in the art using the disclosure of Choi with the teachings of Garcia to form the α-MoO3 through hot wire chemical vapor deposition. Using HFCVD to synthesize α-MoO3 would yield the expected results of improved cyclability performance and heightened capacity at extreme current densities.
Regarding Claim 13, Choi in view of Nadimercherla further in view of Garcia disclose the limitations as set forth above. Choi further discloses wherein the carbon binder is polytetrafluorethylene.
Choi does disclose the use of carbon black as a conductive agent but does not disclose the use of acetylene black.
Garcia discloses an anode for a lithium ion battery that contains α-MoO3, acetylene black and polytetrafluroethylene. 
It is the examiner’s position that because Choi mixes the binder, conductive agent, and active material all together (0041), that the binder of Choi includes both the polytetrafluroethylene and the conductive agent.
Therefore, it would be obvious to one of ordinary skill in the art to modify Choi with the teachings of Garcia to have an anode of α-MoO3 wherein the carbon binder is a teflonized mixture of PTFE and acetylene black.
Claim(s) 14, 16 & 17, are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20110269024) in view of Nadimicherla (“Single crystalline flowerlike α-MoO3 nanorods and their application as anode material for lithium-ion batteries”) further in view of Drew (US20170309914).
Regarding Claim 14, Choi discloses a method of fabricating a full cell having an α-MoO3 anode ([0043]), comprising:
At least partially enclosing an MoO3 anode with a first separator material (Fig. 3, separator-4, anode-2,[0055]);
At least partially enclosing a cathode with a second separator material (Fig. 3 separator-4, cathode-3, [0055]);
Electrochemical lithiating MoO3 (molybdenum material is material capable of intercalation and deintercalation of lithium ion, [0021]).
Choi does not directly disclose the use of α-MoO3.
Nadimicherla discloses an anode material for a lithium-ion battery that has α-MoO3, PTFE and acetylene black (2.3 preparation of characterization of LIBs, pg. 2). Nadimicherla teaches that MoO3 has three phases at ambient temperature, α-MoO3, β-MoO3, h-MoO3, and that the α-MoO3 is the only phase that is thermodynamically stable, and provides a crystal with a unique layer structure which can provides embedding locations and diffusing channels for ions such as Li+ ions (Introduction, pg. 1-2).
Therefore, it would be obvious to one of ordinary skill in the art using Choi’s disclosure with the teachings of Nadimicherla to have α-MoO3 as the MoO3 material. The use of α-MoO3 provides the expected benefits of a thermodynamically stable active material that provides embedding locations and diffusing channels for ions such as Li+ ions.
Choi is silent to placing a lithium metal foil between the α-MoO3 anode and the cathode.
Drew discloses a lithium containing sacrificial layer that is placed between the cathode and anode layers (Fig. 2-3, anode-14, cathode-16, lithium containing sacrificial layer-24, [0027],[0055]). Drew discloses that this battery structure allows for a lithium-ion battery with low weight, while maintaining relatively high energy density, small memory effect, and low self-discharge ([0021]).
It is the examiner’s position that the lithium containing sacrificial layer of Drew fits the instant limitation of the lithium metal foil as Drew’s sacrificial layer and the instant lithium metal foil have the same function.
Therefore, it would be obvious to one of ordinary skill in the art to modify the full cell method of Choi with the teachings of Drew to have a lithium metal foil between the α-MoO3 anode and the cathode. This modified cell would yield the expected result of balancing low weight while maintaining relatively high energy density, small memory effect, and low self-discharge. 
Regarding Claim 16, Choi in view of Nadimicherla further in view of Drew discloses the limitations as set forth above. Choi further discloses wherein the first and second separator material comprises polypropylene (separator can be made of polypropylene-[0047]).
Regarding Claim 17, Choi in view of Nadimicherla further in view of Drew. Choi discloses that the lithium battery can include a separator, cathode and anode with an organic electrolyte as housing in a pouch and sealed ([0055]).
Therefore, it would be obvious to one of ordinary skill in the art using Choi’s disclosure to have the full cell be a pouch cell.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Choi (US20110269024) in view of Nadimicherla (“Single crystalline flowerlike α-MoO3 nanorods and their application as anode material for lithium-ion batteries”) further in view of Drew (US20170309914) further in view of Visco (US20150214555).
Regarding Claim 15, Choi in view of Nadimicherla further in view of Drew discloses the limitations as set forth above. 
Choi is silent to the cathode being a sulfur cathode. 
Visco disclose a lithium sulfur battery where the cathode is a sulfur cathode ([0204]), and the anode material is molybdenum oxide ([0224]). Visco teaches that this battery has improved air stability, long cycle life, and low cost ([0224]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the cathode of Choi with the teachings of Visco to have a sulfur cathode. This modified electrode would yield the expected results of improved air stability, long cycle life, and low cost.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/              Examiner, Art Unit 1728  

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728